            Case 1:20-cv-11987-DLC Document 22 Filed 03/16/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS



 THOMAS V. WILDER, et al.,

                         Plaintiffs,

          v.                                             Case No. 1:20-cv-11987-MLW

 GBG USA INC.,

                         Defendant.



                    PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

          Pursuant to Fed. R. Civ. P. 56, Plaintiffs Thomas V. Wilder, as he is Trustee of the

Newbury-284 Nominee Trust, and David J. Mallen, as he is Trustee of the Newbury-284 Nominee

Trust (collectively, “Landlord”), hereby move for summary judgment in the above-captioned

matter.

          This is a simple collection case. Landlord rented a commercial property on Newbury Street

in Boston, Massachusetts, to a tenant. Defendant guaranteed the lease. The tenant defaulted in

April 2020 and claimed the COVID-19 epidemic prevented it from paying rent, but this was just a

cover for the tenant to implement its existing plan to close all of its retail stores nationwide and

pivot to an online-only business model. Landlord terminated the lease and demanded that

Defendant fulfill its obligations under the guaranty. Defendant has refused to do so and is now

actively contemplating insolvency.

          There is no dispute regarding the contracts at issue or the material facts that establish

Defendant’s liability. Summary judgment is appropriate, and any delay to allow Defendant to

conduct unnecessary fact discovery only threatens to cause Landlord irreparable harm because it
         Case 1:20-cv-11987-DLC Document 22 Filed 03/16/21 Page 2 of 3




may then be too late for Landlord to collect on any judgment.

       For all the reasons set forth in the Memorandum in Support of Plaintiffs’ Motion for

Summary Judgment, this Court can—and should—grant this Motion to prevent injustice and

ensure that Landlord is made whole.

       Plaintiffs respectfully request that the Court grant Plaintiffs’ Motion for Summary

Judgment.

                            REQUEST FOR ORAL ARGUMENT

       Plaintiffs respectfully request that the Court order oral argument on Plaintiffs’ Motion for

Summary Judgment.



 Dated: March 16, 2021                              THOMAS V. WILDER, as he is TRUSTEE
                                                    OF THE NEWBURY-284 NOMINEE
                                                    TRUST, and DAVID J. MALLEN, as he is
                                                    TRUSTEE OF THE NEWBURY-284
                                                    NOMINEE TRUST

                                                    By their attorneys,

                                                    /s/ Vincent J. Pisegna
                                                    Vincent J. Pisegna, BBO No. 400560
                                                    Brian R. Richichi, BBO No. 706255
                                                    KROKIDAS & BLUESTEIN LLP
                                                    600 Atlantic Avenue, 19th Floor
                                                    Boston, MA 02210
                                                    Phone: (617) 482-7211
                                                    Fax: (617) 482-7212
                                                    vpisegna@kb-law.com
                                                    brichichi@kb-law.com




                                                2
            Case 1:20-cv-11987-DLC Document 22 Filed 03/16/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on March 16, 2021.

                                                    /s/ Brian R. Richichi
                                                    Brian R. Richichi, BBO No. 706255




3749\0001\691373.1




                                                3
